Citation Nr: 1451994	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-21 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Entitlement to an initial compensable rating for the period prior to March 28, 2011, for status post burns left hand, with residual neuropathy and dyesthesias in cutaneous distributions of the left median and superficial nerves (left hand burn residuals).

Entitlement to an initial rating in excess of 10 percent for gastro esophageal reflux disorder (GERD).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision which granted the Veteran service connection for cutaneous nerve dysesthesias of the left upper extremity, and assigned a noncompensable evaluation effective June 27, 2010. This disability was reclassified in an October 2010 rating decision as burns of the left with residual neuropathy (claimed as swelling pain, and neuropathy) and the noncompensable rating was maintained. In a July 2011 rating decision a 10 percent rating was assigned effective March 28, 2011.  Also on appeal is a March 2011 rating decision which granted service connection for GERD evaluated as 10 percent disabling. These rating decisions were the product of the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2014, the Veteran presented sworn testimony during a video-conference Board hearing in Nashville, Tennessee, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

Regarding the Veteran's claim for a compensable rating prior to March 28, 2011, for his left hand disability, the Board notes that the Veteran has expressed satisfaction with the 10 percent rating assigned from March 28, 2011. Specifically, the Veteran wrote, "I agree with the percentage but do not agree with the effective date."  The Board's jurisdiction is therefore limited to the question of whether a 10 percent rating is warranted for the period prior to March 28, 2011, for the Veteran's left hand burn residuals.

The issue of entitlement to service to an initial increased rating in excess of 10 percent for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

From January 27, 2010, it is factually ascertainable that the Veteran suffered from subjective symptoms of pain, numbness, and/or tingling, of the left hand, constituting mild incomplete paralysis of the left hand. 


CONCLUSION OF LAW

The criteria for the award of a 10 percent disability evaluation for the service-connected left hand burn residuals for the period from January 27, 2010, the Veteran's date of claim, have been met. 38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.400, 4.1, 4.3, 4.40, 4.124, 4.124a, Diagnostic Codes 8515 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran challenged the initial noncompensable evaluation assigned to his service-connected left hand disability, and as noted above, the RO subsequently awarded a staged rating of 10 percent beginning on March 28, 2011. The Veteran challenged the effective date of March 28, 2011, for his staged rating, maintaining that the residuals of his left hand burn in service have not changed since his original claim for service connection, and that his 10 percent evaluation should be effective from his date of claim, January 27, 2010.  

As this is a challenge to a staged rating, the Board must consider whether the criteria for a 10 percent rating, the rating sought by the Veteran, were met prior to March 28, 2011.  As to the effective date, the effective date for increased ratings is the date of receipt of claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(o) (2014).  To determine the date entitlement arose, the Board also must consider the criteria for a 10 percent rating and when those criteria were present in the record.

The Veteran's left hand disability is evaluated under 38 C.F.R. § 4.124a, DC 8515, governing paralysis of the median nerve. Under this provision, a 10 percent evaluation is warranted for mild incomplete paralysis of the hand. 
The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves (2014).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

It should also be noted that nonspecific words such as "moderate" or "severe" are not defined in these diagnostic codes.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  See 38 C.F.R. § 4.6.

Here, the Board finds that the VA examiner in the Veteran's May 2010 VA examination offered contrary assessment in regards to the Veteran's left hand disability.  Particularly, the VA examiner comments that the Veteran denies pain and weakness, however, in the next sentence, the VA examiner states that the Veteran has to "quit what he is doing physically at the time."  The Veteran provided credible testimony at his August 2014 hearing that the pain in his left hand has been persistent and has not changed over the course of the appeal period.  

The Board finds that this testimony is not only credible, but corroborated by the VA examination in May 2010 wherein the examiner states the Veteran has to quit what he is doing at times because of his left hand residuals.  The Board also notes that the Veteran submitted a statement in March 2011 describing swelling and itching that is constant.  Considering the foregoing, the Board finds that the Veteran's symptoms which warranted the 10 percent evaluation for his left hand burn residuals have persisted since the filing of his claim on January 27, 2010.

Accordingly, the Board finds that the criteria for a 10 percent rating were present at the time the Veteran filed his claim for service connection for a left hand disability, and it was factually ascertainable at, or prior to, the time of the Veteran's filing of his claim, that his left hand disability met the criteria for a 10 percent evaluation for mild incomplete paralysis. Thus, the date of claim is the appropriate effective date for his 10 percent award and a 10 percent evaluation is granted effective January 27, 2010. 


ORDER

Entitlement to a 10 percent rating for left hand burn residuals is granted effective January 27, 2010, subject to the statutes and regulations governing the payment of monetary benefits.

	
REMAND

The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  VA's General Counsel has similarly indicated that when a Veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

The Veteran's last VA examination for his GERD disability was in May 2010.  In the Veteran's August 2014 hearing he testified that his GERD has become worse since his 2010 examination.  When asked directly if he believe his GERD symptoms have worsened, the Veteran responded "they have gotten worse."  Thus, the Board in compliance Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) and
VAOPGCPREC 11-95 (April 7, 1995) find that a new VA examination should be scheduled.

The Board notes that the Veteran has provided a script note from Dr. J.W.H. Jr. which states "Patient has [gastro esophogeal reflux] disease and requires medication for this..."  Unfortunately, this script note while relevant, is not sufficient to rate the Veteran's GERD under the Schedule for Ratings. These records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his GERD, specifically, treatment records from Dr. John Wesley Hale, Jr., of the BMG Doctor's Clinic in Union City, Tennessee. The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e) 

2.  Thereafter, schedule the Veteran for a VA examination with the appropriate examiner to determine the nature and severity of his GERD.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

3. Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to an initial rating in excess of 10 percent for GERD.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


